The State of TexasAppellee




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      August 15, 2013

                         No. 04-12-00735-CR and 04-12-00736-CR

                                    Albert NICHOLAS,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 198th Judicial District Court, Kerr County, Texas
                             Trial Court No. B93-6 and B93-7
                         Honorable Rex Emerson, Judge Presiding


                                      ORDER

      The Appellant’s request for leave of Court to supplement the clerk’s record is DENIED.


                                                  _________________________________
                                                  Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of August, 2013.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court